Citation Nr: 0517355	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  97-09 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cervical strain.

2.  Entitlement to service connection for bilateral inguinal 
hernias.

3.  Entitlement to service connection for a disorder 
manifested by muscle twitching, claimed as due to an 
undiagnosed illness.

4.  Entitlement to service connection for a disorder 
manifested by shortness of breath, claimed as due to an 
undiagnosed illness.

5.  Entitlement to service connection for a disorder 
manifested by memory loss, claimed as due to an undiagnosed 
illness.

5.  Entitlement to service connection for gastrointestinal 
problems (including irritable bowel syndrome), claimed as due 
to an undiagnosed illness.

7.  Entitlement to service connection for a disorder 
manifested by knots on the knuckles, claimed as due to an 
undiagnosed illness.

8.  Entitlement to service connection for a disorder 
manifested by fatigue, claimed as due to an undiagnosed 
illness.

9.  Entitlement to service connection for a disorder 
manifested by sleep disturbances, claimed as due to an 
undiagnosed illness.

10.  Entitlement to a rating in excess of 20 percent for 
abdominal hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from August 
1982 to July 1985, and from November 1990 to July 1991 
(including service in the Southwest Asia Theater of 
operations from February 1991 to June 1991).  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  In September 2003 the Board remanded the case for 
development of evidence.  

The issues of entitlement to service connection for fatigue 
and sleep disturbances, including as due to an undiagnosed 
illness are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.
FINDINGS OF FACT

1.  The veteran had active military service in Southwest Asia 
during the Persian Gulf War.  

2.  It is reasonably shown that the veteran's current 
cervical strain is related to an injury he sustained in 
service.  

3.  It is reasonably shown that the veteran's current 
bilateral inguinal hernias are related to injuries he 
sustained in service.  

4.  The veteran is not shown to have a chronic disability 
manifested by muscle twitching.  

5.  The veteran is not shown to have a chronic disability 
manifested by shortness of breath.  

6.  The veteran is not shown to have a chronic disability 
manifested by memory loss.  

7.  The veteran is not shown to have a chronic disability 
manifested by gastrointestinal problems (including irritable 
bowel syndrome).

8.  The veteran is not shown to have a chronic disability 
manifested by knots on the knuckles.

9.  The veteran's service-connected abdominal hernia is shown 
to be clinically stable; it is not shown to be large, nor is 
it shown to be not well supported by a truss or belt under 
ordinary conditions.  





CONCLUSIONS OF LAW

1.  Service connection is warranted for cervical strain.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2004).

2.  Service connection is warranted for bilateral inguinal 
hernias.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2004).

3.  Service connection for muscle twitching, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).

4.  Service connection for shortness of breath, to include as 
due to an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).

5.  Service connection for memory loss, to include as due to 
an undiagnosed illness, is not warranted.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.317 (2004).

6.  Service connection for gastrointestinal problems 
(including irritable bowel syndrome), to include as due to an 
undiagnosed illness, is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.317 (2004).

7.  Service connection for knots on the knuckles, to include 
as due to an undiagnosed illness, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.317 (2004).

8.  A rating in excess of 20 percent is not warranted for the 
veteran's abdominal hernia.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 3.102, Part 4, 4.114, Code 7339 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA are at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  

A May 2003 (after the rating appealed) letter advised the 
veteran of the evidence needed to establish his claims (both 
service connection and increased rating) and of his and VA's 
respective responsibilities in claims development.  A 
November 1996 statement of the case (SOC) informed the 
veteran of certain applicable regulations, including 
38 C.F.R. § 3.317 (concerning compensation for certain 
disabilities due to undiagnosed illnesses).  A February 2003 
supplemental SOC (SSOC) informed him of the criteria for 
establishing higher ratings, and outlined pertinent VCAA 
provisions.  

The May 2003 letter to the veteran, while not specifically 
mentioning the "VCAA," appears to meet the Court's 
guidelines regarding VCAA notice.  The letter advised the 
veteran of the evidence needed to establish both service 
connection and an increased rating (for the abdominal 
hernia), and of his and VA's respective responsibilities in 
claims development.  While it requested that he respond in 30 
days with additional evidence in support of his claims, and 
while a subsequent May 2004 development letter asked the 
veteran to submit similar additional evidence within 60 days, 
he has not responded to either of these letters to date.  
Everything submitted by the veteran to date has been accepted 
for the record and considered.  

As to notice content (and specifically that the veteran 
should submit everything pertinent), the May 2003 letter 
(after the decision appealed, as the VCAA was not enacted 
until 2000), advised the veteran what type of evidence (to 
include medical records showing current disability and nexus) 
was needed to establish service connection (and by inference 
what the veteran should submit).  It also advised him that to 
establish an increased rating for his abdominal hernia the 
evidence must show that the disorder had worsened.  The 
veteran is not prejudiced by any notice timing defect, as the 
notice was provided prior to the RO's last adjudication and 
recertification of the case to the Board (and as he has had 
ample opportunity to respond/supplement the record).  The 
above-noted SSOC also (at page 4) advised the veteran to 
"provide any evidence in [his] possession that pertains" to 
his claims.  He has received all essential notice, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's available service medical records and VA and 
private treatment records.  An exhaustive search for certain 
additional service medical records, specifically including 
the veteran's examinations for entrance to and separation 
from his second period of service (November 1990 to July 
1991), was accomplished pursuant to the Board's September 
2003 remand.  In this regard, the Board notes that 
correspondence from the National Personnel Records Center 
(NPRC) dated in June 2004 includes some service medical 
records, however, not those pertaining to the veteran's 
second period of service.  The NPRC added that all available 
medical records have been forwarded to VA, and that there 
were no further records at that facility.  The Board finds 
that in these circumstances development to secure additional 
service medical records is complete to the extent possible.  
The veteran has not identified any other pertinent records 
outstanding.  He has been afforded VA examinations.  All of 
VA's due process, notice, and assistance duties are met.  

Factual Basis

In pertinent part, a December 1981 enlistment examination 
report shows no defects.  An August 1987 report of "QUAD" 
examination, occurring between the veteran's two periods of 
service, includes a notation of a swollen metacarpal joint of 
the left middle finger.  The etiology of this disorder was 
undetermined.  The veteran noted this problem in history he 
provided at the time.  See August 1987 Report of Medical 
History.  A June 1991 redeployment examination report 
includes findings of abdominal hernia; no other disorders 
were reported.  A Report of Medical History, dated in June 
1991, shows that the veteran did not complain of any medical 
problems.  A June 1991 Desert Shield/Storm out processing 
checklist shows that the veteran suffered from diarrhea while 
deployed, which was self limiting and without sequelae.  A 
Statement of Medical Examination and Duty Status, also dated 
in June 1991, shows that on March 1, 1991 the veteran 
sustained a stomach injury when he was thrown upwards against 
his seat belt when a road scrapper he was driving hit a large 
hole.  Abdominal hernia was diagnosed.  

A November 1991 VA CT [computed tomography] examination 
report shows that examination of the veteran's abdomen and 
pelvis showed no evidence of hernia.  

On June 1992 VA stomach examination the veteran reported no 
discomfort with normal activity.  Heavy lifting did, however, 
cause discomfort.  Examination revealed a noticeable bulge in 
the right lower quadrant, which was reducible spontaneously 
on recumbency.  The hernia was nontender to palpation.  
Ventral hernia, right lower quadrant was diagnosed.  

An August 1992 physical profile record includes a diagnosis 
of "[s]pingalian" hernia.  "Spigelian" is a term referring 
to abdominal hernias.  Stedman's Medical Dictionary 813 (27th 
ed. 2000).  A consultation sheet, with a request date of 
August 1992, shows that the veteran sustained a right lower 
abdominal wall hernia in an accident in Saudi Arabia.  

A January 1993 VA Medical Certificate shows that the veteran 
was seen for complaints of right lower quadrant swelling.  
Abdominal wall ventral hernia was diagnosed.  Surgical 
consult was also noted.  

A March 1995 VA Medical Certificate notes that the veteran 
complained of, in pertinent part, muscle wasting (of his 
shoulders and arms) and knots in his fingers.  No disorders 
were diagnosed.  

On August 1996 VA general medical examination the veteran 
mentioned that his ventral abdominal hernia became aggravated 
by walking, lifting, bending, and stooping.  He complained of 
neck pain and of his left hand getting "tight."  
Examination showed a large, 8 by 5 centimeter (cm), right 
lower quadrant ventral hernia or "spagridin" hernia.  
Cervical spine X-rays showed loss of normal lordotic curve of 
the neck, with no other abnormalities.  The diagnoses 
included cervical strain and right lower quadrant ventral 
hernia.

In an August 1996 letter, from a VA Doctor of Osteopathy 
opined that the veteran's cervical strain with left brachial 
radiculitis and bilateral indirect inguinal hernia occurred 
and developed as a direct result of injuries he sustained 
while serving in Iraq on or about March 1, 1991.  

An October 1996 VA discharge summary notes that the veteran 
underwent abdominal hernia repair.  

A December 1996 private medical record shows a diagnosis of 
cervical strain and brachial neuritis.  

As part of a June 1997 VA Form 21-4138 the veteran informed 
VA that his claim for intestinal problems included irritable 
bowel syndrome.  

On February 1998 VA stomach examination the veteran reported 
wearing an abdominal binder for comfort purposes.  He added 
that he was careful about what he lifted in his work as a 
farmer.  He also complained of vomiting about once a month, 
with no hematemesis or melena.  He also mentioned problems 
with diarrhea and constipation, but that he had not sought 
treatment.  Examination showed that the veteran's weight had 
not changed in the past 1 1/2 years and that no signs of anemia 
were present.  Neither tenderness nor pain was elicited on 
examination of his hernia sites.  With muscle contraction, 
bulging measured 15 by 7 cm.  On relaxation, the herniation 
resolved.  Status post right lower quadrant ventral hernia 
repair and incidental right inguinal hernia repair (October 
1996) was diagnosed.  Both herniation areas were clinically 
stable.  

On August 1999 VA muscles examination possible traumatic 
injury to the nerve roots on the left side at the level of 
C5-C6, with weakness and atrophy of the muscles supplied by 
these nerve sites was diagnosed.  
On August 1999 VA general medical examination the veteran 
recounted the events involving his heavy equipment accident 
in service, which involved running into a large hole while in 
an "earth scraper," and hitting his head on the roof of the 
vehicle.  The examiner noted that the only objective 
complaint was related to the progressive wasting of the 
muscles of the anterior chest wall, and the left shoulder and 
left back.  The veteran described the symptoms as pain, 
weakness, and stiffness of the shoulder.  Regarding his chest 
wall complaints, he stated that he used to have muscle 
twitching but that these twitches had been gone for the last 
several months.  He continued to complain of fatigue and 
weakness.  Examination showed slight muscle wasting and 
prominent atrophy of the left breast; no muscle twitch was 
noted.  Examination of the left arm and hand was normal, with 
equal and symmetrical strength in both hands.  The diagnoses 
included ventral hernia; and possible injury of the left 
nerve root of C5-C6, with progressive wasting and weakness of 
the muscles supplied by these nerve roots on the left side.  

On August 1999 VA mental disorders examination the veteran 
complained of memory problems, which occurred after his 
period of service from 1982 to 1985 when he returned home and 
could not remember the names of old friends (though he did 
remember their faces).  Examination showed that his immediate 
memory was intact.  He was able to recall 2 of 3 items after 
a brief delay and was able to recall 3 of 3 items with 
stimulus cues indicating that recent memory was intact.  
Remote memory was also noted to be intact.  No diagnosis was 
given.  

On January 2003 VA peripheral nerves examination the 
examining physician opined that an injury in service was the 
proximal cause of the veteran's left brachial plexus 
neuropathy.  The veteran complained of some left shoulder 
stiffness, but was noted not to have any evidence of 
inflammatory joint disease.  Examination showed the veteran's 
ability to bilaterally oppose the thumb with the index finger 
and fold the distal portions of all fingertips into the 
median palmar fold.  

Laws and Regulations

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  To prevail on the merits in a claim of 
service connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Compensation is to be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  See also 38 C.F.R. 
§ 3.317.  The chronic disability must have become manifest 
either during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests.  Id.

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3.

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.
Under Diagnostic Code (Code) 7339, a post-operative, ventral 
hernia is evaluated as 100 percent disabling when there is 
massive, persistent, severe diastasis of recti muscles, or 
extensive diffuse destruction or weakening of muscular and 
fascial support of abdominal wall so as to be inoperable.  A 
large hernia that is not well supported by a belt under 
ordinary conditions is evaluated as 40 percent disabling.  
For a 20 percent evaluation, there must be a small hernia 
that is not well supported by a belt under ordinary 
conditions, or a healed ventral hernia or post-operative 
wounds with weakening of abdominal wall and indication for a 
supporting belt.  Residuals consisting of postoperative, 
healed wound with the use of a belt not indicated are rated 
noncompensable.  38 C.F.R. § 4.114.  

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  

Analysis

Service Connection

Cervical Strain

To establish service connection for a claimed disability, it 
must first be shown that the claimed disability is present.  
There must also be medical evidence of incurrence or 
aggravation of a disease or injury in-service, and medical 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Hickson, supra.  Here, the 
medical evidence shows that the veteran currently has 
cervical strain.  See August 1996 VA general medical 
examination and December 1996 private medical treatment 
record.  The record also shows that on March 1, 1991 the 
veteran was involved in a motor vehicle accident (MVA), 
sustaining an abdominal injury from being thrown upwards 
against his seat belt.  So an injury-causing event in service 
is also shown.  In an August 1996 letter, a VA Doctor of 
Osteopathy opined that the veteran's cervical strain occurred 
and developed as a direct result of the injuries sustained on 
or about March 1, 1991.  There is no competent (medical) 
evidence to the contrary.  So the competent evidence in this 
matter supports the veteran's claim.  Resolving remaining 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for cervical strain is warranted.  

Bilateral Inguinal Hernias

Medical evidence shows that the veteran has bilateral 
inguinal hernias.  See February 1998 VA stomach examination.  
The record also shows (as noted above) that he sustained an 
abdomen injury due to MVA trauma in service.  In an August 
1996 letter, a VA Doctor of Osteopathy opined that the 
veteran's bilateral indirect inguinal hernias occurred and 
developed as a direct result of injuries he sustained on or 
about March 1, 1991.  Again, there is no competent (medical) 
evidence to the contrary.  Resolving any remaining reasonable 
doubt in the veteran's favor, the Board finds that service 
connection for bilateral inguinal hernia is warranted.  

Muscle Twitching

On August 1999 VA general medical examination the veteran 
informed the examiner that, regarding chest wall-related 
complaints, he "used to" have muscle twitching but that 
these twitches had been gone for the last several months.  A 
disability manifested by muscle twitching was neither noted, 
nor diagnosed, at the time.  A current disability is a 
threshold requirement for establishing service connection 
(see Hickson, supra).  As a chronic disability manifested by 
muscle twitching is not shown, service connection for muscle 
twitching, including as due to an undiagnosed illness, is not 
warranted.  While the veteran asserts that he has such 
disability, as a layperson he is not competent to establish a 
medical diagnosis of current disability by his own opinion.  
See Espiritu, supra.  

It is also noteworthy that service connection has been 
established for "left brachial plexus" and for paralysis of 
the "long thoracic nerve, left".  See February 2003 rating 
decision.  Any muscle twitching that would be associated with 
either of those two entities is already service connected and 
would be considered in rating those two entities.
Shortness of Breath

Though the veteran submitted a claim for service connection 
for shortness of breath in March 1995, the medical record is 
devoid of any mention of complaints of, treatment for, or a 
diagnosis of, shortness of breath.  A current disability is a 
threshold requirement for establishing service connection 
(see Hickson, supra).  As a chronic disability manifested by 
shortness of breath is not shown, service connection for 
shortness of breath, including as due to an undiagnosed 
illness, is not warranted.  While the veteran asserts that he 
has such disability, as a layperson he is not competent to 
establish current disability by his own opinion.  See 
Espiritu, supra.  

Memory Loss

On August 1999 VA mental disorders examination the veteran 
complained of memory problems, which occurred after his 
period of service from 1982 to 1985 when he returned home and 
could not remember the names of old friends.  Examination 
showed that his immediate ands remote memory was intact.  A 
chronic disability manifested by memory loss, or, for that 
matter, any memory loss, was not shown/diagnosed.  A current 
disability is a threshold requirement for establishing 
service connection (see Hickson, supra).  As a chronic 
disability manifested by memory loss is not shown, service 
connection for memory loss, including as due to an 
undiagnosed illness, is not warranted.  While the veteran 
asserts that he had such disability, as a layperson he is not 
competent to establish current disability by his own opinion.  
See Espiritu, supra.  

Gastrointestinal Problems (Including Irritable Bowel 
Syndrome)

On February 1998 VA stomach examination the veteran 
complained of vomiting about once a month, but of neither 
hematemesis nor melena.  He also complained of problems with 
diarrhea and constipation, but indicated that he had not 
sought treatment.  Examination showed that the veteran's 
weight had not changed in the past 1 1/2 years and that there 
were no signs of anemia.  A chronic disability manifested by 
any gastrointestinal-related disorders, to include irritable 
bowel syndrome, was not diagnosed at that time.  Again, 
current disability is a threshold requirement for 
establishing service connection (see Hickson, supra).  As a 
chronic disability manifested by gastrointestinal problems 
(to include irritable bowel syndrome) is not shown, service 
connection for such a disorder, including as due to an 
undiagnosed illness, is not warranted.  While the veteran 
asserts that he has such disability, as a layperson he is not 
competent to establish that by his own opinion, alone.  See 
Espiritu, supra.  

Disorder Manifested by Knots on the Knuckles

While a March 1995 VA Medical Certificate notes that the 
veteran complained of knots in his fingers, a diagnosis was 
not supplied.  On August 1999 VA general medical examination, 
examination showed equal and symmetrical strength in both 
hands.  Further, on January 2003 VA peripheral nerves 
examination, examination noted the veteran's ability to 
bilaterally oppose the thumb with the index finger and fold 
the distal portions of all fingertips into the median palmar 
fold.  Essentially, no medical evidence on file shows he now 
has (or postservice has had) knots on the knuckles.  As was 
noted above, a showing of current disability is a threshold 
requirement for establishing service connection (see Hickson, 
supra).  As a chronic disability manifested by knots on the 
knuckles is not shown, service connection for such a 
disorder, including as due to an undiagnosed illness, is not 
warranted.  While the veteran asserts that he has such 
disability, as a layperson he is not competent to establish 
current disability by his own opinion.  See Espiritu, supra.  

Increased Rating - Abdominal Hernia

On February 1998 VA stomach examination the veteran's 
service-connected abdominal hernia was reported to be 15 cm. 
by 7 cm. with muscle contraction, resolving with relaxation, 
and was described as "clinically stable".  No medical 
evidence subsequent to this shows that the disorder has 
worsened.  Specifically, in reviewing the medical evidence, 
the Board finds no indication that the veteran has a 
recurrent hernia that could be characterized as large, not 
well supported by a belt under ordinary conditions (while it 
was described as large the examiner in August 1996, in 
February 1998 it was reported that the hernia was noted on 
muscle contraction, but resolved with relaxation).  
Consequently, a rating in excess of 20 percent is not 
warranted.  Regarding the hernia repair scar, no medical 
evidence shows the scar to be either symptomatic or to cause 
impairment of function other than that encompassed in the 
rating under Code 7339.  Hence, a separate compensable rating 
for the scar is not warranted.  See 38 C.F.R. §§ 4.14, 4.118, 
Code 7805.


ORDER

Service connection for cervical strain is granted.

Service connection for bilateral inguinal hernias is granted.  

Service connection for muscle twitching, including as due to 
undiagnosed illness, is denied.

Service connection for shortness of breath, including as due 
to undiagnosed illness, is denied.

Service connection for memory loss, including as due to 
undiagnosed illness, is denied.

Service connection for gastrointestinal problems (including 
irritable bowel syndrome), including as due to undiagnosed 
illness, is denied.

Service connection for knots on the knuckles, including as 
due to undiagnosed illness, is denied.

A rating in excess of 20 percent for abdominal scar is 
denied.  




REMAND

The veteran contends that he has fatigue and a disorder 
manifested by sleep disturbances due to an undiagnosed 
illness incurred during his service in Southwest Asia.  In 
addition to the applicable regulations cited above, among the 
requirements are that there must be objective indications of 
a chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. 1117, 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than an undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

In June 2003, the Persian Gulf War illness provisions were 
amended effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs and symptoms, as well as for any diagnosed illness that 
the VA Secretary determines by regulation warrants a 
presumption of service connection.  38 U.S.C.A. § 1117; 38 
C.F.R. 3.317.  These amended provisions have not yet been 
considered by the RO, and such must be done prior to Board 
review.

Entitlement to service connection for chronic fatigue 
syndrome under the statute authorizing compensation for 
disabilities occurring in Persian Gulf War veterans requires 
that the condition be shown 10 percent disabling subsequent 
to service.  38 U.S.C.A. § 1117(a)(1)(B).  The VA Schedule 
for Rating Disabilities (Rating Schedule) predicates a valid 
diagnosis of chronic fatigue syndrome on the exclusion of 
other possible clinical diagnoses, and that a minimum number 
of symptoms exist to establish the syndrome.  38 C.F.R. § 
4.88a.  The Board construes the diagnosis of a competent 
physician to encompass the finding that the diagnostic 
criteria are satisfied as a medical matter.  Cf Cohen v. 
Brown, 10 Vet. App. 128, 140 (1997) (Medical diagnosis of 
PTSD was presumably in accordance with applicable diagnostic 
criteria including sufficiency of stressor).

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires:  (1)  new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2)  
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3)  six or more of the 
following:  (i)  acute onset of the condition, (ii)  low 
grade fever, (iii)  nonexudative pharyngitis, (iv)  palpable 
or tender cervical or axillary lymph nodes, (v)  generalized 
muscle aches or weakness, (vi)  fatigue lasting 24 hours or 
longer after exercise, (vii)  headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii)  migratory joint pains, (ix)  neuropsychologic 
symptoms, (x)  sleep disturbance.

It is appropriate to reference the Rating Schedule for 
determination of the level of disability where a 10 percent 
rating is a criterion of entitlement to service connection.  
Cf Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Court 
referenced rating schedule for claimed condition to confirm 
correctness of Board's determination of whether veteran had 
claimed disability).

On August 1999 VA general medical examination the veteran 
complained of fatigue.  The examiner commented that the 
veteran had a lot of vague symptoms, which could not be 
correlated all together.  Generalized fatigue syndrome with 
multiple symptomatology including lack of energy, sleep 
disturbance and generalized joint aches were also reported.  
It is not unclear whether the examiner used the term 
"generalized fatigue syndrome" synonymously with "chronic 
fatigue syndrome."  

On August 1999 VA mental disorders examination, while the 
veteran complained of having difficulty falling asleep, he 
added that he usually slept about 7 hours a night.  
In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should arrange for the veteran 
to be afforded a VA examination by a 
physician experienced in diagnosis and 
treatment of undiagnosed illnesses.  The 
claims file, and a copy of the criteria 
under 38 C.F.R. § 3.317 (to include the 
provisions that were amended effective 
March 1, 2002), must be available to the 
examiner for review in conjunction with 
the examination.  The examiner should 
determine whether the veteran has chronic 
disability(ies) manifested by symptoms 
including fatigue and/or sleep 
disturbances, and if so, whether such 
disability is from a known clinical 
diagnosis(es) or is due to an undiagnosed 
illness(es).  If any symptoms such as 
fatigue and/or sleep disturbances are 
attributed to a known clinical diagnosis, 
the examiner should opine whether it is 
likely as not that the disability was 
incurred during service or is otherwise 
related to service.  The examiner should 
also opine as to whether or not the 
veteran has chronic fatigue syndrome, 
and, if so, whether it is 1) manifested 
by a new onset of debilitating fatigue 
severe enough to reduce daily activity to 
less than 50 percent of the usual level 
for at least six months, 2) results in 
periods of incapacitation, and 3) whether 
sleep disturbances (if diagnosed) is an 
underlying symptom.  The examiner must 
explain the rationale for all opinions 
given.

2.  The RO should readjudicate the claims 
seeking service connection for fatigue 
and sleep disturbance as due to 
undiagnosed illness or other qualifying 
chronic disability in accordance with 
38 U.S.C.A. § 1117 (effective March 1, 
2002) and the revised version of 
38 C.F.R. § 3.317 (effective June 10, 
2003).  If either benefit sought remains 
denied, the RO should issue an 
appropriate SSOC, and give the veteran 
and his representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further appellate review.

The purpose of this remand is to assist the veteran in the 
development of his claims.  He has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


